PER CURIAM.
We affirm the appealed order. In addition, because the arguments made by appellant are repetitive and successive of his prior appeals in case nos. 4D90-2319 and 4D99-1945, we order appellant to show cause within twenty days why this court should not impose the sanction of no longer accepting his pro se filings and why it should not refer appellant to prison officials for disciplinary proceedings. State v. Spencer, 751 So.2d 47 (Fla.199); section 944.279(1), Fla. State. (2012).

Affirmed.

CIKLIN, C.J., DAMOORGIAN and CONNER, JJ., concur.